 Case 1:17-cv-00613-JTN-SJB ECF No. 101 filed 03/16/20 PageID.755 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN

 DEREK STEPHEN ANTOL, DEREK
 SEBASTIAN ANTOL, DEVON S. ANTOL
 AND TRYSTON ANTOL,

               Plaintiffs,                    Case No. 1:17-cv-613

 v.                                           HON. JANET T. NEFF

 ADAM DENT, KATE STRAUS, CASEY
 BRINGEDAHL, CASEY TRUCKS, PETE
 KUTCHES, and WESTERN MICHIGAN
 ENFORCEMENT TEAM, a public body
 organized under the laws of the State of
 Michigan,

          Defendants.
____________________________________________________________________
 J. Nicholas Bostic (P40653)        Allan C. Vander Laan (P33893)
 Attorney for Plaintiffs            Bradley C. Yanalunas (P80528)
 909 N. Washington Ave.             Cummings, McClorey, Davis & Acho
 Lansing MI 48906                   Attorneys for Defendants Dent, Straus,
 517-706-0132                       Bringedahl and Kutches
 barristerbostic@gmail.com          2851 Charlevoix Dr., S.E. - Suite 327
                                    Grand Rapids MI 49546
                                    616-975-7470
                                    avanderlaan@cmda-law.com
                                    byanalunas@cmda-law.com
____________________________________________________________________

                             STIPULATION AND ORDER OF DISMISSAL

             NOW COME the Plaintiffs and Defendants Adam Dent, Kate Straus, Casey

Bringedahl and Pete Kutches by and through their respective counsel and, hereby

stipulate and agree that the remaining claims in Plaintiffs’ complaint be dismissed with

prejudice and without costs, interest or attorney fees to any of the parties, except as

otherwise provided in the parties’ settlement agreement.




01080856-1
 Case 1:17-cv-00613-JTN-SJB ECF No. 101 filed 03/16/20 PageID.756 Page 2 of 2



                                       Respectfully submitted,

DATED: March 16, 2020


                                       /s/ J. Nicholas Bostic with permission
                                       J. Nicholas Bostic (P40653)
                                       909 N. Washington Ave.
                                       Lansing MI 48906
                                       Attorney for Plaintiffs



DATED: March 16, 2020
                                       /s/ Bradley C. Yanalunas
                                       Allan C. Vander Laan (P33893)
                                       Bradley C. Yanalunas (P80528)
                                       Cummings, McClorey, Davis & Acho
                                       Attorneys for Defendants Dent, Strauss,
                                       Bringedahl and Kutches




                                     ORDER OF DISMISSAL

             This matter having come before the Court by stipulation of the parties, and the

Court being otherwise advised,

             IT IS ORDERED that this matter is dismissed with prejudice and without costs.


Dated: _______________                        _______________________________
                                              HON. JANET T. NEFF
                                              District Court Judge




01080856-1
